Citation Nr: 1124886	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 40 percent for residuals of low back strain.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Historically, the Veteran was granted service connection for lumbar radiculopathy of the right lower extremity and left lower extremity in a September 2007 rating decision.  In October 2007, the Veteran submitted a statement that referenced the September 2007 decision and indicated his intent to file a claim for "nerve damage of the right foot secondary to degenerative disc disease."  Given that the statement was filed well within one year of the September 2007 rating decision, and appears to seek additional compensation for lumbar radiculopathy of the right lower extremity, the Board finds that it may be construed as a notice of disagreement (NOD) with the rating assigned in connection with the grant of service connection. See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  Therefore, the Board has characterized that claim as an appeal of the initial rating.

The Veteran was also granted service connection for lumbar radiculopathy of the left lower extremity in September 2007.  However, he made no further mention of that disability until January 2009.  Therefore, with respect to the lower left extremity, the September 2007 decision is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).

The Veteran had also requested a Board videoconference hearing in June 2010.  However, in a January 2011 written statement, the Veteran requested that this hearing be cancelled and that his case be decided.  Therefore, the Board will proceed.  See 38 C.F.R § 20.702(e) (2010).

FINDINGS OF FACT

1.  Lumbar radiculopathy of the right lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.

2.  Lumbar radiculopathy of the left lower extremity is manifested by no more than mild incomplete partlysis of the sciatic nerve.  

3.  In November 2009, prior to promulgation of a decision in the appeal, the Veteran indicated through written communication that he would like to withdraw the appeal as to the issue of entitlement to an increased rating for residuals of low back strain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for lumbar radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8520 (2010).

2.  The criteria for an evaluation in excess of 10 percent for lumbar radiculopathy if the left lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8520 (2010).

3.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to an increased rating for the Veteran's service-connected residuals of low back strain conditions have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, letters dated in July 2007 and January 2009 were issued in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, although the Veteran was not provided with such notice, the Board may proceed.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's lumbar radiculopathy.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Increased Ratings

1.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The disabilities on appeal are both rated under Diagnostic Code 8599-8520.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8720 (2010).  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

2.  Evidence

The Veteran was afforded a VA examination in July 2007.  He described having a sharp pain that radiated down his legs.  He had no limitations on walking.  On examination, motor strength in the right lower extremity was 5/5 universally, except for ankle dorsiflexion measured at 4/5.  Muscle tone was normal, and there was no indication of atrophy.  Sensation and reflexes in the right lower extremity were normal.  

VA treatment records dated December 2007 show that nerve conduction studies and electromyography of the right leg were normal.  

Additional VA records dated January 2008 and April 2008 reflect normal lower extremity motor function.  A neurological evaluation was also normal.

The Veteran underwent an additional VA examination in March 2008.  He reported having pain in the balls of both feet as well as in the legs.  He treated his condition with Trammadol and Lortab.  Motor function and sensation was normal bilaterally.  Reflexes were 2+ universally in both lower extremities, and there was no indication of muscle atrophy.  The Veteran had a normal posture and gait.  The examiner indicated that neuralgia was present in the right leg.  There were significant effects on the Veteran's occupation.  The Veteran stated that he had missed less than 1 week of work in the last year and was able to accomplish his job.

VA treatment records dated February 2009 show the Veteran reported weakness and pain in the bilateral legs.  He rated that pain as 4/10 in severity after treatment with Hydrocodone.  Pain radiated down his left hip and left leg, and he could not lie on his left side.  He drove a truck for a living and reported increased pain with use of the clutch.  

Another VA examination was conducted in March 2009.  The Veteran reported a burning pain radiating to his right lower extremity.  He treated his condition with Hydrocodone.  He denied any walking limitations.  On examination, motor function was 5/5 universally in the lower extremities.  Sensation was intact and reflexes were normal.

The Veteran underwent an additional VA examination in June 2009.  He reported pain radiating down his bilateral legs to his feet, greater on the right than the left.  However, the left leg experienced intermittent weakness and occasionally gave out.  He reported difficulty with tasks such as climbing stairs.  He treated his condition with Hydrocodone, Acetaminophen, and Capsaicin.  He indicated he could not walk more than 100 yards.  On examination, motor function of the lower extremities was 5/5 universally.  Sensation was intact and reflexes were normal.  

VA treatment records dated July 2009 show the Veteran reported constant pain in his left leg with associated numbness and weakness.  He also reported occasional pain in the right leg.  Pain was 4/10 in severity.  He obtained only minimal relief from stretching exercises and heat therapy.  Motor strength was noted to be 4/5 in the left lower extremity.  Sensation and reflexes were intact.

Additional records dated September 2009 show the Veteran reported continued pain in his bilateral lower extremities, rated as 4/10 to 5/10 in severity.  He used to double his pain medication with flare-ups, but did not do that at this time.

3.  Analysis

Based on the evidence of record, the Board finds that higher ratings are not warranted for lumbar radiculopathy of either lower extremity.

As discussed above, a higher 20 percent rating is warranted for incomplete paralysis that is "moderate."  The Veteran reported radiating pain in the bilateral lower extremities, generally described as 4/10 to 5/10 in severity.  The Veteran also reported some weakness in the left lower extremity, particularly in June 2009.  However, objective testing conducted throughout the period on appeal reflects only minimal findings.  Nerve conduction studies and electromyography of the right leg were normal in December 2007.  Reflexes and sensation were fully intact bilaterally during all of the VA examinations of record, as well as during neurological evaluations noted in the Veteran's VA treatment records.  Ankle dorsiflexion was measured at 4/5 in July 2007, and motor strength in the left lower extremity was noted as being 4/5 in July 2009.  However, during the remainder of the period on appeal, motor function was 5/5 bilaterally.  Overall, these findings do not rise to the level of a "moderate" disability contemplated by the higher 20 percent rating with respect to either lower extremity.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as lower extremity pain and weakness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when his statements are viewed collectively with the objective evidence of record, the resulting disability picture is consistent with the assigned ratings.

4.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar radiculopathy of the lower extremities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  Moreover, there is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

C.  Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated in a July 2010 written statement that he wanted to withdraw the issue of entitlement to an increased rating for service-connected residuals of low back strain.  There remain no allegations of errors of fact or law for appellate consideration as to the issues specified herein.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to an increased rating for the Veteran's service-connected residuals of low back strain, and it is dismissed.


ORDER

An initial rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity is denied.

A rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity is denied.

The appeal regarding the Veteran's claim of entitlement to an increased rating for residuals of low back strain is dismissed.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


